

	

		II

		109th CONGRESS

		1st Session

		S. 1477

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 25, 2005

			Mr. Martinez introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To make funds generated from the Caribbean

		  National Forest in the Commonwealth of Puerto Rico available to the Secretary

		  of Agriculture for land acquisition intended to protect the integrity of the

		  buffer zone surrounding the Caribbean National Forest, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Caribbean National Forest Preservation

			 Act of 2005.

		2.FindingsCongress finds the following:

			(1)Pressures of increasing population

			 densities and development are evident in the areas surrounding the boundaries

			 of the Caribbean National Forest in the Commonwealth of Puerto Rico.

			(2)While portions of the Caribbean National

			 Forest are already in close proximity to highly populated urban areas, lands

			 adjacent to the National Forest in the northeastern part of the Commonwealth

			 are the focus for future housing and tourism developments.

			(3)Given these development pressures, the

			 Secretary of Agriculture needs to promptly implement a program of land

			 acquisition to consolidate the management and buffer the urban development to

			 the Caribbean National Forest.

			(4)Potential tracts of land for acquisition

			 have already been identified and prioritized in a ten-year acquisition plan

			 that is included in the land and resource management plan for the Caribbean

			 National Forest.

			(5)The Secretary needs a reliable source of

			 funds to support the needed land acquisition.

			3.Land acquisition

			 authority, Caribbean National Forest, Puerto Rico

			(a)Authority to

			 acquire landsThe Secretary

			 of Agriculture is authorized to acquire, by donation or purchase from willing

			 sellers, tracts of land intended to assist in the consolidation of lands within

			 or adjacent to the boundaries of the Caribbean National Forest in the

			 Commonwealth of Puerto Rico.

			(b)Source of funds

			 for land acquisitionTo fund

			 the land acquisition authorized by subsection (a), the Secretary may use all

			 amounts generated from the Caribbean National Forest that would, but for this

			 subsection, be deposited as miscellaneous receipts in the Treasury of the

			 United States, but not including amounts authorized by law for payments to the

			 Commonwealth or authorized by law for retention by the Secretary for any other

			 purpose. Amounts made available under this subsection shall be available to the

			 Secretary until expended and without further appropriation.

			(c)Boundary

			 adjustmentsThe Secretary

			 shall adjust the boundaries of the Caribbean National Forest to include lands

			 acquired under subsection (a). For purposes of section 7 of the

			 Land and Water Conservation Fund Act of

			 1965 (16 U.S.C. 460l–9), the boundaries of the Caribbean National

			 Forest, as adjusted pursuant to this subsection, shall be considered to be

			 boundaries of the National Forest as of January 1, 1965.

			

